DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-11 in the reply filed on 10/7/2021 is acknowledged. Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the separately supplied gases".  There is insufficient antecedent basis for this limitation in the claim because the claims do not introduce separately supplied gases.
Claims 3-11 are indefinite as they depend from an indefinite base and fail to cure the deficiencies of said claim.
Claim 6 recites the limitation "the gas injection part".  There is insufficient antecedent basis for this limitation in the claim because the claims do not introduce a gas injection part.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 2011/0223710), and further in view of Ye (US 2014/0083450).
Regarding Claims 1-3:  Beck teaches a chamber cleaning method (see abstract) for cleaning a chamber for depositing a zinc oxide [0014], the method comprising: supplying HCl gas as a reaction gas to the chamber to clean the chamber [0036].  Beck does not expressly disclose separately supplying chlorine-containing gas and hydrogen-containing gas into the chamber and activating and reacting the separately supplied gases with each other inside the chamber to generate the HCl reaction gas.  However, Ye teaches a method of cleaning a process chamber with a process gas comprising chlorine gas and hydrogen gas, wherein the chlorine and hydrogen gases are separately supplied to the process chamber [0008].  Ye further teaches that the process gas comprising the chlorine gas and the hydrogen gas react to generate HCl in the chamber [0016, 0056].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Beck by generating the HCl gas by supplying chlorine-containing gas and hydrogen-containing gas separately to the chamber, as taught by Ye, with a reasonable expectation of generating the HCl gas for removing the chamber deposits.
Regarding Claim 6:  Beck and Ye teach the elements of Claim 1 as discussed above.  Ye further teaches that the chlorine-containing gas and the hydrogen-containing gas are activated inside the chamber and outside a gas injection part [0049, 0056, 0060].

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 2011/0223710) and Ye  (US 2014/0083450) as applied above, and further in view of Jang et al. (US 2004/0007248) and Shao et al. (US 2008/0083701).
Regarding Claims 7 and 8:  Beck and Ye teach the elements of Claim 1 as discussed above, but do not expressly disclose the second and third cleanings as claimed.  However, Jang teaches a method of cleaning components of a deposition chamber comprising cleaning the chamber with an activated hydrogen-containing cleaning gas to remove a chlorine component remaining inside the chamber (see abstract; [0019]).  Also, Shao teaches that providing an oxygen-containing plasma can chemically reduce undesired hydrogen on chamber surfaces [0095].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Beck and Ye with a second cleaning using an activated hydrogen-containing gas and a third cleaning using an activated oxygen-containing gas in order to remove residual chlorine and hydrogen remaining in the chamber, as suggested by Jang and Shao.
Regarding Claim 9:  The prior art teach the elements of Claim 8 as discussed above.  Jang further teaches that the removal of the chlorine component is performed by activating the hydrogen-containing cleaning gas inside the chamber [0022]. 
Though Shao, who is cited for teaching removal of the hydrogen-component, does not expressly disclose activating the oxygen-containing cleaning gas inside the chamber, Jang teaches that the cleaning gases may be activated inside the cleaning chamber (see Jang, [0022]) as discussed above.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method by activating the oxygen-containing cleaning gas inside the chamber, as suggested by Jang, with a reasonable expectation of successfully activating the cleaning gas to remove the component.
Regarding Claim 10:  The prior art teach the elements of Claim 8 as discussed above, but do not expressly disclose supplying the hydrogen-containing cleaning gas and the hydrogen-containing gas through the same path.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to reduce the space and equipment required of the apparatus.
Regarding Claim 11:  The prior art teach the elements of Claim 7 as discussed above.  Beck in view of Ye teaches that the first cleaning is performed at a temperature within the claimed range [0026].  The prior art does not expressly disclose the temperature of the second and third cleaning.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method by performing the second and third cleanings at a temperature similar to the first in order to maintain the cleaning temperature throughout the process, reducing the need to modify the temperature, thus increasing throughput. 

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reviewed prior art does not teach or suggest the method steps having all the features recited in the aforementioned claims.  The closest prior art of record is that of Beck and Ye as outlined above.  However, the cited prior art does not appear to teach that in generating  the reaction gas, the chlorine-containing gas is activated outside a gas injection part, while the hydrogen-containing part is activated from inside the gas injection part, as required by Claims 4 and 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hasebe et al. (US 2006/0216949) teaches a method of cleaning a processing chamber wherein cleaning gases are separately introduced into the vessel and are mixed with each other while flowing upward in the vessel, and then etch an oxide film deposited on the surfaces of the chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714